JS 44 (Rev. tie/171

4

C

purpose intimidating the civil docket sheet. (SEE iNSTRUCHONS ON NE.\';"PAGE OF TH.'S FORM.)

Case 5:18-cv-05291-CQNLD@81{}EH §[Ll]]:£fq`lZ/O?/l$ Page 1 of 14

The .IS 44 civil cover sheet and the information contained herein neither replace nor su

cmcnl the filin and service of pleadings or other papch ns required by law, except as
provided by local rules of eourt. This form, approved by the _ludieial Coni`ercnce of th '

nith Stales in eplernber 1974, is required for the usc ofthe Clerk oi`Court for the

 

1. (a) PLAlNTlFFS

Guil|ermo Lopez

(b) Connty of` Rcsidcnee ofFirst Listed Plaintiff
(E.YCEPT!N U.S. PLA!NTIFF CASE.S`)

 

Lehigb

(C) A[lorncys (Ft`r.'n th')ie, Ada're.rs, and Tel'epfior:e Number)
Johri S. l-larrison and Kevin H. Conrad

Brougha| & DeVito, L.L.P.
38 W. l\/larket Street, Beth|ehem, PA 18018; (610) 865-3664

DEFENDANTS

NOTE;

At[nmcy§ (._IfKiron'n)

Un|<nown.

 

County of Residence ofFirst Listed Def`endant

Communities in Schoo|s of the Lehigh Va||ey, |nc.

_ Leh,igbi ,

(IN U..S`. PLA}NT]FF` CA.S`E.S` ONI. l’)

lN L.AND CONDEMNAT]ON CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

ll. BASIS OF JURISDICTION (Pface mr "X"r`irOne Bo.\‘ On'l'y)

l:l l U.S. Governmem
P|ainlif`f
l:l 2 U.S. Governmenl

Defendaril

05 3 Federai Questiun

(U.S. Gai'ernmen.' Nof a Pci'rty)

ij 4 Diversily

(hrdl'cc.'!e C`:'rizens.l'zip ofF[.'r.rte.r in item ll.')

 

(Far' Di\'er.rl`tv Ca.\'e.s' O.'tfy)

lll. ClTlZENSHIP OF PRlNClPAL PARTIES (Pi'dce an ".'”\ in O.lie Bo.\'_fi:i.l' Ptt.'i`nti,

and One Ho.\'ji)i' Di.{fer)r!mi!)

}"l"F DEF PTF DEI"
Citizen ofThis Stale 13 | l:l l lncorporzlted or Principal Place Cl 4 l:l 4
of Business 1n 'l"his State
Cilizen of Anotlier Staie 13 2 13 2 lncorporaled and Pl'ineipnl Plaee [:1 5 Cl 5
of Business [n Anollier Slute
Cilizen or Subjeet of`a 13 3 l:] 3 Foreign Nzition l:l 6 1:| 6

Foreign Country

Click licrc for: N.'Jlure o
"'°_`=

 

IV. NATURE OF SUIT {P.'ci'ce an "X" in Omz Bm' Om'y)

 

1` Suil Co\‘le Descri nions.
OTHER STATU'I`ES l

 

 

l CONTRACT TORTS FORFEITUREIPMALTY BANKRUPTCY
Cl 110 lnsurunee PERSONAL [NJURY PE.RSONAL [N.]URV C] 625 Drug Re|ated Seizure Cl 422 Appeal 28 USC 155 l_'_l 375 Fulse C|aims Act
Ci 120 Mnririe 13 310 Airplane ij 365 Pcrsonal lnjur).l - ofl’roperty 21 USC 881 Cl 423 Withdrawa| Cl 376 Qui Tum (31 L|SC
ij 130 Mi|ler Acl D 315 Airplane Product l’roduct Liabi}ity ij 690C)1her 28 USC 157 3729(;1))
|:l 140 Negotinb]e lnstrument Liubility El 367 Heulth Carer' ij 400 Slale Reapportionnient
Cl 150 Recovery of Overpaymenl Cl 320 ASSaLlll, Libel & Pharmuceutic:ll PROPERTY RlG`HTS |:l 410 Antitrusl
& Enfurcemeul ofJudgment S|auder I‘ersonal Injury l:l 820 Copyrighls Cl 430 Banks and Banking
l:l 151 Medicare Act ij 330 Federal Employers’ Product Liaioility C| 830 Patent l:| 450 Commerc¢:
l:l 152 Recovery of Defau]led L.iability [l 363 Asl)es|os Pel'sonal Cl 835 Patent - Abbreviated |:l 460 Deporiation

Studenl Loans
(Excludes Veterans)
153 Reeovery of Overpayment
of Veteran’s Benei`lts
160 Stockholders' Suits
190 Othcr Contract
195 Contraet Produet Liability
196 Franchise

Ul'_`l|:||:t |:I

EI 340 Marine

ij 345 Marine Product
Liabilily

l:l 350 l'vlotor \r'eliic]e

CI 355 Motor Vellicle
Product Liubility

EI 360 Other Personal
Injury

|:| 362 Personal [njury 4
Medical Ma|pmclice

lnjury Product
Liability
PERSONAL PROPERTY

l:l 370 Otlier Fraud

l:l 371 Trutll in Lending

13 380 Otlier Pel'sonal
Property Dnmage

[I 335 Property Damage
Product Liability

 

REAIJ 1’ROPERTY

CIVlL RlGHTS

New Drug App]icatic:»n
Cl 840 Trai:lemark

ij 470 Rackcteer lnfii.ieneed and
Cort'upl Orgunizutions

 

 

PRlSONER P ET]TIONS

 

210 Land Condernnalion
220 Forec]osurc

230 Rent Lcnse & E._iectmenl
240 Torts to Lzlnd

245 Tor't Product Liabilily
290 All Ollier Rea| Properiy

CICIUUUD

 

l:| 440 Otl\er Civi| Rig|ns

111 441 Voling

tx 442 Empioyment

111 443 Housing/
Accommodalions

Cl 445 Amer. w/'DisabiIilies -
E.mpluymer\l

l:l 446 Amer. w/'Disa|:iililies -
Ollier

13 448 Educnlion

Habeas Corpus:

463 Alien Detaince

510 Motions to Vaeale
Senlence

530 Genera|

535 Death l’enaity

Other:

540 Mandamus & Other

550 Civil Rights

555 l’rison Cunclition

560 Civil Detainee -
Conditions of
Conl`memenl

Cl
[J
Cl
CI
|:l
EI
|:l
E|

 

- LABOR SOCIAL SEC‘URIT‘( 1:1 480 Consumer Credit
l:| 710 Fair Labor Slandards ij 861 HIA (139511`) 490 Cable/Sat T\i"
Acl 5 862 B]uek Lung {923) 850 SecurilicstCommodiliest
l:\ 720 Labor!Management 13 863 DlWC/'DIWW (405(g)) E)cchange
Relatious D 364 SSlD Till€ X\l"l 390 Olher Statulory Actior\s

l:l 740 Railway Lalaor Act

C| 751 Family and Medical
Leave Act

l:l 790 Other Labor Litigalion

1:| 791 Employee Reliremenl
lncome Security Ael

el 365 nsi (405(g))

391 Agricu|lurn| Aets
393 Environmenial Mz\rters
395 Freedom oflni`ormalion

UUUU 1313

 

FEI)ERAL TAX SUITS

Acl

 

 

lMMI GR.'ATlON

 

 

111 462 Naturalization Applicalion
l:l 465 Other lmmigraiion
Aciions

 

ij 820 Taxes {U.S. Plaintiff
or Defendant]

1:| 871 IR.S_Third Farly
26 USC 7609

1196 Arbitralion

599 Administrali\'e Procedure
Act/Review or Appeal of
Agericy Deeision

950 Conslilulionnlity of
Siaie Slalules

ClCl

 

 

V. ORlGlN (P.'n'crz nn ",\"' in One Bu.\' Oirf_v)

H 1 Original

Proeecd i ng

Vl. CAUSE OF ACTION

vll. REQUESTED 1N
CoMPLAlNT:

Cl 2 Removed from
State Courl

1:| 3

Tlt|e V|l

 

|J CHECK tr THIS

UNDER RULE 23, F,R.CV.P.

VIIl. RELATED CASE(S)

IF ANY

(See r`)r.s'ti'ucriolrs}:

Remanded from
Appe|lale Courl

Briefdescription of canse:
Race and national origin discrimination

lS A CLASS ACTION

13 4 Reinstated or

Reopened

DEMAND $

ln excess of $150,000

g 5 Transf`erred from
Anotl~ier District
opele

CILC lliC U_S. Civil Slal.l.ll;€ thl[lCl' WlllCll yOll are filling (Hr) nut cite jurisdictional statutes unless diversit_}')i

EI 6 Multidistrict
Liligation -
Transfer

13 8 Multidistricl
Litigation 4
Direet Filc

CHECK YES only if demanded in complaint

 

JURY DEMAND:

§ Yes IIINo

 

 

F{)R {)FFICE USE ONLY

mode jj fnl/w DoCKET NUMBER
DATE Sionnryfa owen F RECoRD
12/07/2018 /"%,1 q John S. Harrison, Esquire
L L/ll l 7

RECE|PT tt

AMDUNT

APPLYING IFP

JUDGE

MAG. JUDGE

CaSe 5:18-CV-05291-®0WD|SDCEESQIH’IRICFil?aUJR2/O7/18 Page 2 Of 14
ron THE EASTERN nisrRiCT or PENNSYLVANIA

DESIGNATION FORM
(to be used by cozmset m‘pm se p!oi:ii'{,§rto indicate the category of the casefr.u' the purpose of assignment to tt're appropriate calendcr.")

 

 

Addl.ess Ufle-miff: 1404 Bucld Avenue, Beth|ehem, PA 18018
Address OfDef-endam: 1501 Lehigh Street, Suite 206, Al|entown, PA 18103-3813
Place Of Accident’ lmcidem 01. Transaction: 1501 l_ehlgh Street, Sulte 206, AllentOWn, PA 18103'3813

 

 

RELA TED CASE, IF ANY.'

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any ofthe following questions:

l. ls this case related to property included in an earlier numbered suit pending or within one year Yes No /
previously terminated action in this eourt? '

 

 

 

 

2. Does this case involve the same issue of fact or grow out ofthe same transaction as a prior suit Yes No /
pending or Within one year previously terminated action in this coun? _

 

 

 

 

3. Does this case involve the validity or infringement ofa patent already in suit or any earlier Yes No /
numbered case pending or Within one year previously terminated action of this court?

 

 

 

 

 

 

 

4. ls this case a second or successive habeas corpus1 social security appeal, or pro se civil rights Yes No | /
case filed by the same individual? ‘

 

     

1 certify that, to my knowledgez the within case l:l is )' EI is n

this court except as noted above.
DATE: 12/07/2013 4 //( 6 53864
i Attot'ne_i)-nt-La¢ /Pi‘o Se Plar'rrt:j" Attr)rney tiD. # (zf`c'.'pplr`cabi'e)

any ease now pending or within one year previously terminated action in

 

 

ClviL: (Piace a \l in one category only]

 

A. Federat Questt'vn Ca.s'es: B. Dr'verst'ty .Iuri.s‘dictim¢ Cases:
I:] 1 lndemnity Contract, Marine Contract, and All Other Contracts |:] 1. lnsurance Contract and Other Contracts
l:l 2 FELA l:l 2. Airplane Personai lnjury
l:l 3 Joncs Act-Personal lnjury m 3. Assault, Defamation
|:l 4 Antitrust [:| 4. Marine Personal Injury
|:| 5 Patent |:] 5, Motor Vehicle Personal Injury
l:l 6 Labor-Management Relations |:l 6. Other Personal lnjury (Ptense speci[i)):
7 Civit nights |:[ 7. Products inability
]:| 8 Habeas Cotpus |:[ 8. Products Liability 4 Asbestos
|:] 9. Securities Act(s) Cases |:i 9. All other Diversity Cases
|:| 10. Social Security Review Cases (Plea~\`€ SP€CN)-'
|:] 11. A11 other Federal Question Cases
(Ptecrse specify).‘

 

 

 

 

ARBlTRAT[ON CER'[`lFlC`ATlON
(Tt'ie ejj"ect oft/its certification is to remove tire ease from eligibilityfor arbitration.)

l John S. l-larrison

, , counsel of record or pro se plaintiff, do hereby eertify:

 

Pursuant to Loeal Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this civil action case
exceed the sum of$150,000.00 exclusive ofinterest and eosts:

m Reliei`other than monetary damages is sought

DATE; 12/07/2018 (` % ( _ 53864

»" Attat'ueyl/rrt-Law /Pro Se Pi'airrt.f[f Attorney [.D_ # (1_'[ applicable)

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 33.

 

Ci\#. 609{'5/201'.\1}

Case 5:18-cv-05291-G.]P Document 1 Filed 12/07/18 Page 3 of 14

IN THE UNITED STATES DISTRICT C()URT
FOR THE EASTERN DISTRlCT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESlGNATION FORM

GUILLERMo LoPEZ : ClVIL ACTION
V.

comruNrTIEs IN scnooLs or ran usuch :

vALLEY, luc. : NO.

ln accordance With the Civil Justiee Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Forrn in all civil cases at the time of
filing the complaint and serve a copy on all defendants (See § 1:03 of the plan set forth on the reverse
side of this form.) ln the event that a defendant does not agree With the plaintiff regarding said
designation, that defendant shall, With its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to Which that defendant believes the case should be assigned

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Serviccs denying plaintiff Social Security Benefits. ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos - Cascs involving claims for personal injury or property damage from
exposure to asbestos l 1

(e) Special l\/lanagement - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(i) Standard Managernent - Cases that o not l\nto any one of the other tracks (X)

   
 

 

 

 

12/07/2018 1 John S. Harrison, Esquire
Date L/Attorney-at-law Attorney for Plaim;iff

(610) 865-3664 (610) 865-0969 johnharrison@broughal-devito.com
T_elephone FAX Number E-Mail Address

(Civ. 660) 10/02

Case 5:18-cv-05291-G.]P Document 1 Filed 12/07/18 Page 4 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GUILLERMO LOPEZ, )
)
Plaintiff ) Civil Action
)
v. ) No.
)
COMMUNITIES IN SCHOOLS OF )
THE LEHIGH VALLEY, INC., )
) JURY TRIAL DEMANDED
Defendant )
COMPLAlNT

Plaintiff, Guillermo Lopez, by and through his counsel, Broughal & DeVito,
L.L.P. files this Complaint against Defendant, Communities in Schools of the Lehigh
Valley, Inc., and in support thereof avers the following:

NATURE OF THE ACTION

1. This employment-discrimination action arises, and asserts claims,
under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.
and the Pennsylvania Human Relations Act, as amended, 43 P.S. §951 et seq.
(“PHRA”).

JURISDICTION AND VENUE

2. This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 over
Plaintift’s federal-law Title VII claimsl

3. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367
over Plaintiff’s state-law PHRA claim because it arises from the same events as

Plaintiff s federal claims

 

Case 5:18-cv-05291-G.]P Document 1 Filed 12/07/18 Page 5 of 14

4. Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(1) because
Defen_dant resides in this judicial district, and § 1391(b)(2) because a substantial
portion of the events giving rise to this action occurred in this district.

PROCEDURAL PREREQUISITES

5. Plaintiff dual-filed a Charge of Discrimination, No. 530-2018-04594,
Which Was received by the limited States Equal Employment Opportunity
Commission (“EEOC”) on June 28, 2018.

6. The EEOC issued to Plaintiff on August 13, 2018 a Notice of Right to
Sue; this action is filed Within ninety (90) days of that Notiee.

EM

7. Plaintiff, Guillermo Lopez (“Plaintiff’ andjor “Lopez”), is an adult male
individual who resides at 1404 Budd Avenue, Bethlehem, Pennsylvania 18018.

8. Defendant, Communities in Schools of the Lehigh Valley, lnc.
(“Defendant” and/or “CISLV”) is a Pennsylvania non-profit corporation With its
registered address at 1628-48 West Chew Street, Allentown, Pennsylvania 18102,
and its principle place of business at 1501 Lehigh Street, Suite 206, Allentown,
Pennsylvania 18103-3813.

9. Defendant employed more than fifteen (15) people at all material times

10. Plaintiff Lopez is Hispanic and, thus, is a member of a protected class
for purposes of Title VII and the PHRA, based upon his race.

11. Plaintiff is Puerto Rican and, thus, is a member of a protected class for

purposes of Title Vll and the PHRA based upon his national origin (Puerto Rican).

 

Case 5:18-cv-05291-G.]P Document 1 Filed 12/07/18 Page 6 of 14

12. Plaintiff is bi~lingual: he is fluent in English and Sp anish.
Plaintiff’s Employment at CISLV

13. Plaintiff became employed by CISLV in September 2014.

14. Prior to becoming an employee of CISLV, Plaintiff served on the Board
of Directors for CISLV.

15. Plaintiff worked for CISLV as a Family/Parent Liaison.

16. Plaintiff was assigned to the Easton Area School District (“EASD”) and
placed at Paxinosa Elementary School.

17. Approximately three quarters (75%) of students at Paxinosa Elementary
` School (“Paxinosa”) are members of a racial minority.

18. A majority of the minority students at Paxinosa Elementary School are
Hispanic.

Diseriminatorv Treatment and Internal Complaint of Discrimination bv
Plaintiff Against Supervisor

19. Plaintiff s direct supervisor was Jessica Baker, Director of Northampton
County Operations for Defendant CISLV.

2(). Ms. Baker is Caucasian.

21. The executive leadership at Defendant CISLV was entirely Caucasian
during Plaintiff' s employment at CISLV.

22, l\/ls. Baker treated Plaintiff differently and less favorably than other
non-Hispanic and/or non~Puerto Rican employees under her supervision

23. Ms. Baker discriminated against and treated Plaintiff more harshly

than other non-Hispanic and/or non-Puerto Rican employees by,- among other things:

_3_

 

Case 5:18-cv-05291-G.]P Document 1 Filed 12/07/18 Page 7 of 14

a. Assigning Plaintiff to work at PaXinosa because he was Puerto Rican;

b. Assigning Plaintiff to an office and desk at Paxinosa because he was
Puerto Rican;

c. Purposefully embarrassing Plaintiff in front of others in the workplace
by questioning him about matters that did not relate to Plaintiff (or his
work), but did pertain to the others, in order to make him appear
uninformed;

d. Falsely accusing Piaintiff of not working during work hours; and

e. Requiring Plaintiff to email her every time that he came and went from
his office.

24. Upon information and belief, Ms. Baker did not make non-Hispanic
and/or non-Puerto Rican employees work at a particular school because of their race ;
perform irrelevant tasks ; e-mail her every time they arrived and left their offices; nor
did she falsely accuse them of not working during work hours

25. In the Fall of 2016, Plaintiff complained about Ms. Baker’s
discriminatory conduct to CISLV’s Executive Vice President of Finance and
Operations (“EVP”), Michael McCrosstin (hereinafter, the “Discrimination
Complaint”) who is Caucasian.

26. The day after he made the Discrimination Complaint to EVP
McCrosstin, Plaintiff was accosted by Ms. Baker about his Discrimination Complaint.

27. After accosting him in Fall 2016, Ms. Baker negatively changed her

behavior toward Plaintiff by stopping Virtually all in-person communication with

 

Case 5:18-cv-05291-G.]P Document 1 Filed 12/07/18 Page 8 of 14

him, limiting telephone conversations to work matters, and treating him as though
he was an outcast.

28. M.s. Baker’s behavior toward Plaintiff after she accosted him about his
Discrimination Complaint was less favorable than her treatment of non-Hispanic
and/non-Puerto Rican employees For example, she would communicate with
Caucasian employees in person and would talk pleasantly about personal non-work
matters

Plaintifi’s Job Performance and Promised Position

29. Notwithstanding Ms. Baker’s treatment of Plaintiff, Plaintiff performed
his job duties well at all times during his employment at Defendant CISLV.

30. During 2017, in particular, Plaintiff received favorable recognition from
EASD staff regarding his work and efforts

31. Additionally, during 2017, the Chief Executive Officer of Defendant
ClSLV, Timothy Mulligan, communicated with Plaintiff about Plaintiff taking a
position within CISLV where he would serve as a cultural competency/anti-
discrimination trainer/advisor across the entire CISLV organization (the “Training
Position”).

32, In retaliation for the Discrimination Complaint and because he is Puerto
Rican, Ms. Baker refused to advance Plaintiff into the Training Position.

Discriminatorv Treatment, Discir)line. and Termination of Emnlovment

33. Plaintiff took pre-approved leave to travel to Puerto Rico in October 2017

to provide volunteer aid in the aftermath of Hurricane Maria.

 

Case 5:18-cv-05291-G.]P Document 1 Filed 12/07/18 Page 9 of 14

34. Following his volunteer trip to Puerto Rico, Plaintiff was disciplined and
required to take “contemplation leave” in Novernber 2017 for transporting a Paxinosa
student and family, who missed the bus, to school in his car. The family had no other
means to get the student to school.

35. Defendant’s management informed employees in comparable positions
to Plaintiff that they should be creative with transportation challenges andmupori
information and belief_did not discipline white employees who transported school
children in their cars

36. Ms. Baker, who is Caucasian and not Puerto Rican, transported families
for CISLV business before she became a supervisor.

37. The only other Hispanic employee of Defendant CISLV who was in a
comparable staff position was also disciplined for transporting a student in his car.

38. Upon information and belief, other non-Hispanic and/or non~Puerto
Rican employees of Defendant transport students and/or parents in personal vehicles
in connection with their work for Defendant and are not disciplined for doing so.

39. On or about January 20, 2018, Plaintiff established a GoFundl\/Ie.com
fundraising page for a model-car program for fifth graders at Paxinosa (“Model Car
Program”) that Plaintiff was attempting to establish and build up, and for which he
needed funding

40. Ms. Baker was aware of the Model Car Program from its inception in
September 2017, when Plaintiff discussed the proposed program with her, as his

direct supervisor.

 

Case 5:18-cV-05291-G.]P Document 1 Filed 12/07/18 Page 10 of 14

41. Ms. Baker stated to Plaintiff that EVP McCrosstin would never fund the
proposed program.

42. In response, Plaintiff told Ms. Baker that he would find the money;
Ms. Baker never told Plaintiff that he could not fund the Model Car Program by
fundraising

43. Plaintiff set up the online fundraising page on or about January 20,
2018.

44. The online fundraising page was active for one (1) weekend

45. Ms. Baker instructed Plaintiff to take down the fundraising page on or
about January 22, 2018.

46. Plaintiff complied with Ms. Baker’s instruction

47. Before setting up the Model Car Program and Go Fund Me page, neither
Defendant CISLV, nor Ms. Baker in particular, told him he was not allowed to do so,
or that CISLV policy prohibited it.

48. Plaintiff was disciplined and placed on administrative leave on
January 23, 2018 and accused of taking money from the fundraising page for his own
personal use_that allegation was false and Plaintiff denied the allegation when it
was made.

49. While on the January disciplinary leave, Plaintiff complained to EVP

McCrosstin that he was subjected to a hostile work environment

 

Case 5:18-cV-05291-G.]P Document 1 Filed 12/07/18 Page 11 of 14

50. Upon information and belief, Defendant CISLV hired a Caucasian, non-
Hispanic, non-Puerto Rican individual to work at Paxinosa approximately one (1)
week after placing Plaintiff on disciplinary administrative leave.

51. Defendant CISLV did not return Plaintiff to work from disciplinary
administrative leave.

52. On or about March 6, 2018, Plaintiff was called into a meeting with EVP
McCrosstin.

53. During that meeting, Mr. McCrosstin told Plaintiff that his employment
was terminated

54. Defendant did not tell Plaintiff why he was fired during the termination
meeting

55, After his termination and in response to his application for
unemployment compensation benefits, Defendant falsely and pretextualiy stated that
Plaintiff was terminated for “Disruptive lnfluence_violation of standards of
conduct.”

56. An unemployment hearing was held on March 10, 2018, which
Respondent failed to attend despite notice and its contesting Plaintiff s application
for unemployment benefits

C_OUM
VIOLATION OF TITLE VII

57. Plaintiff incorporates herein by reference all foregoing paragraphs as

though the same were set forth at length.

 

Case 5:18-cV-05291-G.]P Document 1 Filed 12/07/18 Page 12 of 14

58. Plaintiff is a member of a protected class based upon his race (Hisp anic)
and national origin (Puerto Rican).

59. Plaintiff was qualified for his position with Defendant.

60. Plaintiff engaged in statutorily-protected conduct by raising internal
complaints of discrimination based on his race and national origin

61. Plaintiff suffered adverse employment actions caused by Defendant.

62. Defendant engaged in additional post-termination discriminatory and
retaliatory conduct by contesting Plaintiff s application for unemployment
compensation benefits with a false reason for his termination

63. Defendant violated Plaintiff s rights under Title Vll by subjecting him
to discriminatory treatment and discipline because of his race and national origin,
and by subjecting him to retaliation for raising the Discrimination Complaint against
his supervisor.

WHEREF`ORE, Plaintiff respectfully requests judgment in his favor and
against Defendant with an award as follows: back pay, in an amount to be determined
at trial,' front pay, in an amount to be determined at trial; compensatory damages for
Plaintiffs non-economic damages including, but not limited to, pain and suffering
emotional distress and damage to his professional reputation in an amount to be
determined at trial; punitive damages, in an amount to be determined at trial;
attorney fees and costs; and any other relief this Honorable Court deems necessary

and just.

 

Case 5:18-cV-05291-G.]P Document 1 Filed 12/07/18 Page 13 of 14

COUNT II
VIOLATION OF PHRA

64. Plaintiff incorporates herein by reference all foregoing paragraphs as
though the same were set forth at length.

65. Defendant CISLV violated Plaintiff s rights under the PHRA by
subjecting him to discriminatory treatment and discipline because of his race and
national origin, and by subjecting him to retaliation for raising the Discrimination
Complaint against his supervisor.

WHEREFORE, Plaintiff respectfully requests judgment in his favor and
against Defendant in an award as follows: back pay, in an amount to be determined
at trial; front pay, in an amount to be determined at trial; compensatory damages for
Plaintiff s non-economic damages including, but not limited to, pain and suffering,
emotional distress and damage to his professional reputation in an amount to be
determined at trial attorney fees and costs; and any other relief this Honorable Court

deems just and proper.

_10_

 

Case 5:18-cV-05291-G.]P Document 1 Filed 12/07/18 Page 14 of 14

JURY TRIAL DEMAND

66. Plaintiff requests a trial by jury on all claims and issues so triable

Date: December '7, 2018

By:

_11_

BROUGHAL & DEVITO, L.L.P.

// 77

J{”h@ n S. Harrison, Esquire
Attorney I.D. #53864
Kevin H. Conrad, Esquire
Attorney I.D. #312209
38 W. Market Street
Bethlehem, PA 18018
Telephone No.: (610) 865-3864
Facsimile No.: (610) 865-0969
johnhari'ison@broug'hal.-de vito.com
kevinconi'ad@broughal-devito.com

Cou,nsel for Plaintiff

